MEMORANDUM **
Ling Huang, a native of China and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration *10judge’s order denying her applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the petition for review and remand for further proceedings.
The agency’s decisions in this case preceded Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004), in which we held that “Sael’s evidence compels the conclusion that Indonesia’s ethnic Chinese minority is at least a ‘disfavored group.’ ” Id. at 927. We remand for the agency to reconsider Huang’s claims in light of Sael. See generally INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.